SERVICER COMPLIANCE CERTIFICATION This Servicer Compliance Certification is issued pursuant to the Commercial Tax Service Agreement dated as of February 25, 2005 (together with all amendments thereto, the "Agreement"), between Wachovia Corporation ("Customer") and First American Commercial Real Estate Services, Inc. ("First American"). I, Scott Friberg, an authorized officer of First American, certify to Customer and with the knowledge and intent that it will rely upon this certification, that: 1.
